United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                     April 17, 2002

                                         Before


                           Hon. RICHARD A. POSNER, Circuit Judge

                           Hon. MICHAEL S. KANNE, Circuit Judge

                           Hon. DIANE P. WOOD, Circuit Judge


UNITED STATES OF AMERICA,                              Appeals from the United
     Plaintiff-Appellee,                               States District Court for the
                                                       Northern District of Illinois,
Nos. 99-4203, 99-4205, and 99-4210                     Eastern Division.

             v.                                        No. 97 CR 835

PETER N. FERNANDEZ, III,                               Ruben Castillo,
PETER N. FERNANDEZ, JR.,                               Judge.
AND KENNETH K. GETTY,
     Defendants-Appellants.


                                       ORDER

        The slip opinion issued in the above-entitled cause on March 7, 2002, is amended
as follows:

      On page 18, line 10, "brides" should be "bribes".